Citation Nr: 1548900	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for a bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic files.
 
The Veteran testified at a March 2015 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS record.


FINDING OF FACT

The Veteran demonstrates at worst Level XI hearing acuity in the right ear and Level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In March 2012, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  

VA further fulfilled its duty to assist him in obtaining relevant evidence to substantiate his claim and by providing a VA examination in April 2014.

During the Veteran's March 2015 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regards to the claims.  Because of this, the Veteran and his representative were provided the opportunity to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.  There is no evidence that the Board failed to comply with 38 C.F.R. § 3.103(c) (2), committed prejudicial error, or otherwise denied the Veteran due process during his Board hearing.
 
Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication as to entitlement to a rating in excess of 10 percent for bilateral hearing loss at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Rating Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85.

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in 38 C.F.R. § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

Analysis

The Veteran has been awarded service-connection for a bilateral hearing loss disability currently evaluated at 10 percent.  He contends that his disability has worsened, and is entitled to an increased rating.
During the relevant time period, the Veteran had a VA audiological examination in April 2014, and VA treatment records reflect audiological testing in May 2012 and July 2011.

At the April 2014 VA audiological examination, puretone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
75
75
70
80
75
LEFT
15
5
25
45
22.5

The puretone threshold average was 75 decibels in the right ear and 22.5 in the left ear.  The Maryland CNC controlled speech discrimination test scores were 10 percent in the right ear and 100 percent in the left ear.  According to Table VI, the right ear is rated at level XI and the left ear at level I.  Applying these results to Table VII, the Veteran's disability is rated as 10 percent disabling.  

These test results do show that the Veteran had an exceptional pattern of hearing impairment in the right ear under 38 C.F.R. § 4.86(a).  Under Table VIA, the right ear is rated at level VI.  Because this rating is lower than the rating from Table VI, the Board must use the rating under Table VI.  See 38 C.F.R. § 4.86(a).

At the May 2012 VA audiological testing, puretone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
75
75
70
80
75
LEFT
15
5
25
40
21.25

The puretone threshold average was 75 decibels in the right ear and 21.25 in the left ear.  The Maryland CNC controlled speech discrimination test scores was 96 percent in the left ear.  A speech reception threshold could not be established in the right ear due to the Veteran's very poor speech recognition in that ear.  A 0 percent voluntary speech recognition score was obtained for the right ear.  According to Table VI, the right ear is rated at level XI and the left ear at level I.  Applying these results to Table VII, the Veteran's disability is rated as 10 percent disabling.  

These test results do show that the Veteran had an exceptional pattern of hearing impairment in the right ear under 38 C.F.R. § 4.86(a).  Under Table VIA, the right ear is rated at level VI.  Because this rating is lower than the rating from Table VI, the Board must use the rating under Table VI.  See 38 C.F.R. § 4.86(a).

At the July 2011 VA audiological testing, puretone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
65
75
70
80
72.5
LEFT
10
5
25
40
20

The puretone threshold average was 72.5 decibels in the right ear and 20 in the left ear.  The Maryland CNC controlled speech discrimination test scores were 12 percent in the right ear and 96 percent in the left ear.  According to Table VI, the right ear is rated at level XI and the left ear at level I.  Applying these results to Table VII, the Veteran's disability is rated as 10 percent disabling.  

These test results do show that the Veteran had an exceptional pattern of hearing impairment in the right ear under 38 C.F.R. § 4.86(a).  Under Table VIA, the right ear is rated at level VI.  Because this rating is lower than the rating from Table VI, the Board must use the rating under Table VI.  See 38 C.F.R. § 4.86(a).

At the March 2015 Board hearing, the Veteran testified as to how his hearing loss affects his daily life, including almost complete hearing loss in the right ear.  Despite this testimony, the Board notes that the Veteran has not raised a challenge as to the examiner's competency.  The Board is entitled to assume the competence of a VA examiner unless that competence is challenged.  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The Board holds that the objective findings of a medical professional are of greater probative value than the lay statements reflected in the record.

After reviewing the evidence in the record, the Board finds that the criteria for a compensable rating in excess of 10 percent have not been met.  The evidence from the April 2014 VA audiological examination and the May 2012 and July 2011 VA audiological testing show that the Veteran is not entitled to a compensable rating in excess of 10 percent.  As noted above, disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.
  
Extraschedular Consideration

Since the rating criteria for bilateral hearing loss reasonably describe the Veteran's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule.  The assigned scheduler evaluation is adequate and referral for extraschedular consideration is not in order.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  There are no additional symptoms that are not addressed by the Rating Schedule.  To the extent that the bilateral hearing loss interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.)  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


